[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
This matter is before the court sua sponte.
It has come to this court's attention that page three, line 2 of this court's opinion of July 16, 1999 incorrectly states that appellant's terms of imprisonment were ordered to be served consecutively. Accordingly, this court hereby issues this notice of errata and orders that the word "concurrently" replace the word "consecutively" on page 3, line 2 of the opinion.
It is so ordered.
Richard W. Knepper, J.